 In the MatterOf SOUTHWESTERNSUPPLYAND MACHINE WORKS,EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIR-CRAFT AND AGRICULTURALIMPLEMENTWORKERS OF AMERICA (UAW-CIO), PETITIONERCase No. 16-UA-349.Decided May 100, 1949DECISIONANDCERTIFICATION OF RESULTSPursuant to the provisions of Section 9 (e) (1) of the NationalLabor Relations Act, as amended, an election was held on March 1,1949, under the direction and supervision of the Regional Directorfor the Sixteenth Region, among the employees of the Employer,Oklahoma City, Oklahoma, to determine their desires relative toauthorizing the Petitioner to seek a union-security agreement.'Upon the conclusion of the election, a Tally. of Ballots was furnishedthe parties in accordance with the Board's Rules and Regulations.The tally showed the results of the election as follows :Number of eligible voters ------------ ----------------------19Void ballots----------------------------------------------0Votes cast in favor of authorization__ .---------------------9Votes cast against the proposal-----------------------------6Valid votes counted ----------------- ----------------------15Challenged ballots-----------------------------------------2On March 3, 1949,the Petitioner filed objections to the Tally ofBallots, alleging five errors in the list of eligible voters.On March 10,1949,the Regional Director issued and duly servedupon the parties his Report on Challenges and Objections wherein herecommended that the Board sustain the challenge to one of the ballots,not rule on the other challenged ballot because it is not determinative ofthe results of the election,and strike two names from the eligibilitylist.Pursuantto theprovisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-member panel[Members Houston, Reynolds, andMurdock].83 N. L.509 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo exceptions to the Regional Director's Report having been filedby any of the parties, we adopt the Regional Director's Report andrecommendations by sustaining the challenge to one of the ballots andmodifying the Tally of Ballots to show the number of eligible voters,to be 17 instead of 19.CERTIFICATION OF RESULTSUpon the basis of the Tally of Ballots, of the Regional Director'sReport, and upon the entire record in the case, the Boardcertifiesthat :1.A majority of employees eligible to vote in the unit below havevoted to authorize International Union, United Automobile, Aircraftand Agricultural Implement Workers of America (UAW-CIO) tomake an agreement with Southwestern Supply and Machine Works,Oklahoma City, Oklahoma, requiring membership in such labororganizationas a condition of continued employment, in conformitywith Section 8 (a) (3) ofthe Act asamended..`2.The appropriate bargaining unit in which the electionwas con-ductedcomprises :All productionand maintenanceemployees at theEmployer's Okla-homa City, Oklahoma, plant, including shippingclerks, craters, andtruck drivers, but excludingall supervisors as definedin the Act.